DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Acknowledgment
Claims 1, 21 are amended and field on 9/1/2022.
Claim 9 is cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz et al. (US. 20170120016A1) (“Burkholz”) in view of Lobodzinski et al. (US. 5,078,688) (“Lobodzinski”) and further in view of Yamashita et al. (US. 20180050177A1) (“Yamashita”).
Re claim 1, Burkholz discloses a peripheral intravenous catheter assembly, (Fig. 1) comprising: a catheter adapter (100) comprising a proximal end (close to 130), a distal end (close 132), a lumen extending through the proximal end and the distal end (the lumen for the needle 154), and a side port (124); a first extension tube (106) comprising a proximal end (close to 110) and a distal end (close to 124), wherein the first extension tube extends from the side port (Fig. 1); a first connector (110, it is y-adapter) comprising a first port (left 116, the branch of 110), a second port (right 116, the branch of 110), and third port (lower branch that connect with 106), wherein the third port is coupled to the proximal end of the first extension tube (Fig. 1); a second extension tube (¶0066, the delivery system ( fluid carry component, can be connected to the 116, 110, ¶0079), wherein when the second port, the third port, the first extension tube, and the side port are generally aligned (Fig. 1, wherein the 106 is flexible so 106 can make right branch of 110 and lower branch and 124 to be aliened), the first port is angled with respect to second port, the third port, and the first extension tube to direct the second extension tube distally (Fig. 1), and it is further disclose the 110 can be connected to other fluid components (¶0066), but it fails to specifically disclose the first connector does not include any catch points for fluid or a probe moving through the first connector in the distal direction and second extension tube comprising a proximal end and a distal end, wherein the distal end of the second extension tube is coupled to the first port; and a second connector coupled to the proximal end of the second extension tube.
However, Lobodzinski discloses a catheter assembly (12, Fig. 1) capable to be used as a peripheral intravenous catheter assembly, comprising: a catheter adapter (31) comprising a proximal end (48 Fig. 4), a distal end (close to 40), a lumen extending through the proximal end and the distal end ( lumen for the stylet 26, Fig. 1), and a side port (43); a first extension tube (14) comprising a proximal end (close to 56) and a distal end (close to 43), wherein the first extension tube extends from the side port (Fig. 1); a first connector (16) coupled to the proximal end of the first extension tube (Fig. 1), wherein the first connector comprises a first port (60) and a second port (58); a second extension tube (18) comprising a proximal end  (close to 64) and a distal end (close to 18), wherein the distal end of the second extension tube is coupled to the first port (Fig. 1), and a second connector (64) coupled to the proximal end of the second extension tube (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second extension tube of  Burkholz so that assembly is further comprising a second extension tube comprising a proximal end and a distal end, wherein the distal end of the second extension tube is coupled to the first port; and a second connector coupled to the proximal end of the second extension tube as taught by Lobodzinski for the purpose of connecting the assembly to other fluid component as recognized in fluid delivery system (Lobodzinski, Col. 3, lines 11-21, and/ or Burkholz ¶0066).
Also, the modified Burkholz in view of Lobodzinski fails to specifically discloses that the first connector does not include any catch points for fluid or a probe moving through the first connector in the distal direction.
However, Yamashita discloses a catheter assembly (Fig. 1) capable to be used as a peripheral intravenous catheter assembly (¶0010), comprising: a catheter adapter (33) comprising a side port (51); a first extension tube (33), wherein the first extension tube extends from the side port (Fig. 1); a first connector (31) coupled to the proximal end of the first extension tube (Fig. 1), and the first connector does not include any catch points for fluid or a probe moving through the first connector in the distal direction (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connector of  Burkholz in view of Lobodzinski so that the first connector does not include any catch points for fluid or a probe moving through the first connector in the distal direction as taught by Yamashita for the purpose of connecting the assembly to other fluid component as recognized in fluid delivery system so the fluid / elements will be smoothly inserted (Yamashita, ¶0038 and ¶0082, Fig. 1).
Re Claim 3, Burkholz discloses that the first port is disposed at an angle of less than 90° with respect to the second port (Fig. 1).
 Re Claim 4, Burkholz discloses wherein the first port is disposed at an angle between 45° and 90° with respect to the second port (Fig. 1). 
 Re Claim 5, Burkholz fails to disclose wherein the first port is perpendicular to the second port.
However, Lobodzinski discloses a catheter assembly (12, Fig. 1) discloses wherein the first port is perpendicular to the second port (Fig. 1, Fig. 5). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connector of  Burkholz so that first port is perpendicular to the second port as taught by Lobodzinski for the purpose of connecting directing the fluid to desired direction as recognized in fluid delivery system (Lobodzinski, Col. 3, lines 11-21, and/ or Burkholz ¶0066).
Re Claim 6, the modified Burkholz discloses wherein the second port is aligned with a longitudinal axis of the first connector (Fig. 1, Burkholz).  
Re Claim 7, the modified Burkholz discloses wherein the first connector comprises a Y-shape ( Fig. 1, Burkholz), wherein the first port and the second port form arms of the Y-shape (116, Burkholz), the third port forming a trunk of the Y-shape (lower of 110, Fig. 1, Burkholz).  
Re Claim 10, the modified  Burkholz in view of Lobodzinski discloses wherein the second connector does not include any catch points for fluid or a probe moving through the second connector in the distal direction (Lobodzinski connector 64 does not have any probe inside it moving in distal direction).  
Re Claim 11, the modified Burkholz is silent as to the specifics that a length of the first connector is about 0.57 inches.  
The instant disclosure describes the parameter of relative length of the first connector as being merely preferable (¶0059), and does not describe the length of the first connector as contributing any unexpected results to the system.  As such, parameters such as length of the first connector is considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the limitation of length of the first connector would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 12, the modified Burkholz discloses wherein the first connector is coupled to the proximal end of the first extension tube via a snap fit (¶0151, Burkholz).  
Re Claim 13, the modified Burkholz discloses wherein the proximal end of the first extension tube is fixed within the first connector (Fig. 1, Burkholz). 
Re Claim 14, the modified Burkholz discloses wherein further comprising a clamp  (clamp 108, Burkholz), but it fails to disclose that the clamp is disposed on the second extension tube. 
However, Burkholz discloses  that the clamp can be used on an extension tube for blocking the manually blocking the fluid flow through the tube (¶0066)
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Burkholz in view of  Lobodzinski to include so that the catheter assembly further comprises a clamp disposed on the second extension tube as taught by Burkholz for the purpose of manually blocking the fluid flow through the tube (Burkholz, ¶0066, such a clamp used during replacing part and/or reconnecting the tube with other elements).
Re claim 21, Burkholz discloses a  peripheral intravenous catheter assembly, (Fig. 1) comprising: a catheter adapter (100) comprising a proximal end ( close to 130), a distal end (close 132), a lumen extending through the proximal end and the distal end ( the lumen for the needle 154), and a side port (124); a first extension tube (106) comprising a proximal end ( close to 110) and a distal end ( close to 124), wherein the first extension tube extends from the side port (Fig. 1); a first connector (110, it is y-adapter) comprising a first port (left 116, the branch of 110), a second port (right 116, the branch of 110), and third port (lower branch that connect with 106), a second extension tube (¶0066, the delivery system ( fluid carry component,  can be connected to the 116, 110, ¶0079), wherein the third port is coupled to the proximal end of the first extension tube ( Fig. 1); wherein when the second port, the third port are generally aligned with a longitudinal axis of the catheter adapter (Fig. 1, wherein the 106 is flexible so 106 can make right branch of 110 and lower branch and 124 to be aliened), wherein the first port is angled with respect to second port, the third port to direct the second extension tube distally and across the longitudinal axis of the catheter adapter (Fig. 1), and it is further disclose the 110 can be connected to other fluid components (¶0066), but it fails to specifically disclose that second extension tube comprising a proximal end and a distal end, wherein the distal end of the second extension tube is coupled to the first port; a second connector coupled to the proximal end of the second extension tube and the second connector does not include any catch points for fluid or a probe moving through the second connector in the distal direction.
However, Lobodzinski discloses a catheter assembly (12, Fig. 1) capable to be used as a peripheral intravenous catheter assembly, comprising: a catheter adapter (31) comprising a proximal end (48 Fig. 4), a distal end (close to 40), a lumen extending through the proximal end and the distal end ( lumen for the stylet 26, Fig. 1), and a side port (43); a first extension tube (14) comprising a proximal end (close to 56) and a distal end (close to 43), wherein the first extension tube extends from the side port (Fig. 1); a first connector (16) coupled to the proximal end of the first extension tube (Fig. 1), wherein the first connector comprises a first port (60) and a second port (58); a second extension tube (18) comprising a proximal end  (close to 64) and a distal end (close to 18), wherein the distal end of the second extension tube is coupled to the first port (Fig. 1), and a second connector (64) coupled to the proximal end of the second extension tube (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second extension tube of  Burkholz  so that assembly is further comprising a second extension tube comprising a proximal end and a distal end, wherein the distal end of the second extension tube is coupled to the first port; and a second connector coupled to the proximal end of the second extension tube as taught by Lobodzinski for the purpose of connecting the assembly to other fluid component as recognized in fluid delivery system (Lobodzinski, Col. 3, lines 11-21, and/ or Burkholz ¶0066).
Also, the modified Burkholz in view of Lobodzinski fails to specifically discloses that the second connector does not include any catch points for fluid or a probe moving through the second connector in the distal direction.
However, Yamashita discloses a catheter assembly (Fig. 1) capable to be used as a peripheral intravenous catheter assembly (¶0010), comprising: a catheter adapter (33) comprising a side port (51); a first extension tube (33), wherein the first extension tube extends from the side port (Fig. 1); a first connector (31) coupled to the proximal end of the first extension tube (Fig. 1), and the second connector (42) does not include any catch points for fluid or a probe moving through the second connector in the distal direction (Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connector of  Burkholz in view of Lobodzinski so that the second connector does not include any catch points for fluid or a probe moving through the second connector in the distal direction as taught by Yamashita for the purpose of connecting the assembly to other fluid component as recognized in fluid delivery system so the fluid/ elements will be smoothly inserted (Yamashita, ¶0038 and ¶0082, Fig. 1).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz in view of  Lobodzinski and Yamashita and further  in view of Guerrero (US. 20060089604A1). 
Re Claim 15, Burkholz in view of  Lobodzinski and Yamashita fails to disclose wherein the side port is a first side port, wherein the catheter adapter further comprises a second side port disposed on a top of the catheter adapter.  
However, Guerrero discloses a catheter assembly (Figs. 4-5) and wherein the catheter adapter (Fig. 4) has the side port is a first side port (115), wherein the catheter adapter further comprises a second side port (left 110) disposed on a top of the catheter adapter (Fig. 4).
  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Burkholz in view of  Lobodzinski and Yamashita to include a second side port so that the side port is a first side port, wherein the catheter adapter further comprises a second side port disposed on a top of the catheter adapter  as taught by Guerrero for the purpose of enhancing the administration multiple fluids at same time to the patient (Guerrero, ¶0041).
Re Claim 16, Burkholz in view of  Lobodzinski and Yamashita fails to disclose wherein the side port is a first side port, wherein the catheter adapter further comprises a second side port opposing the first side port. 
 However, Guerrero discloses a catheter assembly (Figs. 4-5) and wherein the catheter adapter (Fig. 4) has the side port is a first side port (115), wherein the catheter adapter further comprises a second side port (left 110) disposed on a top of the catheter adapter (Fig. 4).
  Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Burkholz in view of  Lobodzinski and Yamashita to include a second side port so that the side port is a first side port, wherein the catheter adapter further comprises a second side port opposing the first side port as taught by Guerrero for the purpose of enhancing the administration multiple fluids at same time to the patient (Guerrero, ¶0041).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz in view of  Lobodzinski and Yamashita and further in view of  Odland et al. (US. 20140128823A1) (“Odland”).
Re Claim 17, Burkholz in view of  Lobodzinski and Yamashita fails to disclose a third extension tube comprising a proximal end and a distal end, wherein the third extension tube extends from second side port; a third connector coupled to the proximal end of the third extension tube, wherein the third connector comprises a third port and a fourth port; a fourth extension tube comprising a proximal end and a distal end, wherein the distal end of the fourth extension tube is coupled to the third port, wherein the fourth extension tube is longer than the third extension tube; and a fourth connector coupled to the proximal end of the fourth extension tube.
However, Odland disclose a catheter system (Fig. 9) and wherein a third extension tube comprising a proximal end and a distal end (Annotated Fig. 8 of Odland), wherein the third extension tube extends from second side port (Annotated Fig. 8 of Odland),  a third connector coupled to the proximal end of the third extension tube, wherein the third connector comprises a third port and a fourth port (Annotated Fig. 8 of Odland),  a fourth extension tube comprising a proximal end and a distal end, wherein the distal end of the fourth extension tube is coupled to the third port, wherein the fourth extension tube is longer than the third extension tube (Annotated Fig. 8 of Odland),  and a fourth connector coupled to the proximal end of the fourth extension tube (Annotated Fig. 8 of Odland).

    PNG
    media_image1.png
    654
    397
    media_image1.png
    Greyscale

Annotated Fig. 8 of Odland
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the assembly of Burkholz in view of  Lobodzinski and Yamashita to include third and fourth extension tubes so that the catheter assembly comprises a third extension tube comprising a proximal end and a distal end, wherein the third extension tube extends from second side port; a third connector coupled to the proximal end of the third extension tube, wherein the third connector comprises a third port and a fourth port; a fourth extension tube comprising a proximal end and a distal end, wherein the distal end of the fourth extension tube is coupled to the third port, wherein the fourth extension tube is longer than the third extension tube; and a fourth connector coupled to the proximal end of the fourth extension tube as taught by Odland for the purpose of using multiple ports such as each has a specific function such as delivery, removing fluid, medication or sensors (Odland, ¶0104).

Response to Arguments
Applicant’s arguments, see remark, filed 9/1/2022, with respect to the rejection(s) of claim(s) 1, 21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Burkholz in view of Lobodzinski in view of Yamashita.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783             
/Lauren P Farrar/Primary Examiner, Art Unit 3783